IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                    July 6, 2009
                                 No. 08-51135
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

ERLAN MAURICIO ALEMAN

                                             Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                         USDC No. 1:08-CR-259-ALL


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Erlan Mauricio Aleman appeals the three-year term of supervised release
that he received after he pleaded guilty to illegal reentry in violation of 8 U.S.C.
§ 1326.    Aleman correctly concedes that his term of supervised release is
reviewed for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008). Aleman fails to show that his
within-guidelines term of supervised release is plain error, given that the district



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-51135

court had a reasoned basis for the sentence, which enjoys a presumption of
reasonableness. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      AFFIRMED.




                                       2